Title: To George Washington from Lafayette, 17 December 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



New York 17th Decr 1784

I Shou’d think myself much Obliged to Your encellency if through Your Means Some of the Following Seeds might be Procured From KentucKé for the Use of the King’s Garden—Viz., The Seeds of the Coffe Tree which Resembles the Black oak
Do of the Pappa Tree
Do of the Cucumber Tree
Do Black berry Tree
Do Wild Cherry Tree
Do Buck-Eye Tree
Do of Wild Rye, Buffalo Grass—Shawanese Salad—Wild Lettuce—Crown Imperial[—]Cardinal Flower—the Tulip-bearing Laurel Tree—& the Seeds of Every thing else Curious which that Famed Country Producs.
It wou’d be Necessary Your Encellency Wou’d order the whole to be Carefully Sent to the Care of the director of the French Pacquets at New York, that it might be Transmitted to Paris.
God Bless you, my dear General, I am Requested By Mr St John to sign this, and do it with the Greater pleasure as these seeds and trees will be very wellcome in france.

Lafayette

